Order staying arbitration proceedings modified on the facts by striking out the second decretal paragraph and substituting therefor a paragraph providing that the motion for a stay is denied; and, as thus modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellants. No reasonable showing justifying the denial of appellants’ contractual right to arbitrate is contained in this record. Expediency alone is not sufficient and the conduct of the appellants does not constitute a waiver. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.